Citation Nr: 1516168	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right knee chondromalacia (limitation of extension).

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia (impairment of the knee).

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella (limitation of flexion).  

4.  Entitlement to service connection for a right hip disability to include as secondary to the service-connected right knee disability. 

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from June 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in January 2013 before the undersigned.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for carpal tunnel syndrome (CTS) in order to obtain a VA medical opinion that any identified additional or current disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or whether it was due to an event which is not reasonably foreseeable.  The Veteran was examined in December 2013 and the opinion was provided in January 2014.  The examiner noted that, although CTS surgery relieves the symptoms in majority of cases, symptoms may persist in some cases, especially if the CTS was severe in the first place.  In this case, the EMG/NCV studies preoperatively showed severe CTS.  Infection and occasional wound dehiscence are known complications of surgery.  Based on all available evidence, appropriate care was provided with prompt response when complication was brought to the attention of the surgeon.  There is no evidence of carelessness, negligence, lack of skill, or any fault in providing care.  There is no indication that this event is reasonably foreseeable.

The Board notes that the examiner's reasoning indicates that a return of symptoms and even wound dehiscence are reasonably foreseeable outcomes of a carpal tunnel surgery and therefore benefits under 38 U.S.C.A. § 1151 would not be warranted.  He notes statistics in his reasoning and provides a thorough rationale.  In conclusion, however, the examiner finds that there is no indication that this event is reasonably foreseeable.  If the event was not reasonably foreseeable, then benefits should be awarded under 38 U.S.C.A. § 1151.  The Board requires a clarification from the December 2013 examiner, to ensure the correct findings are recorded.  

Further, the case had previously remanded, in part, to obtain the February 2004 CTS surgical records.  The anesthesia consent forms were obtained.  While the VA examiner referred to the surgical reports, these records are not part of the claims folder.  These must be obtained prior to a final determination of the claim.  

Regarding the right hip claim, in the November 2013 Board remand, the Board requested that the Veteran be scheduled for a right hip examination and that the examiner provide an opinion regarding direct service connection, secondary service connection, and aggravation.  The Veteran was examined in February 2014.  In a March 2014 addendum opinion, the examiner noted that the right hip disability is less likely as not secondary to the history of a service-connected right knee disability.  The right hip disability is not caused by or a result of the right knee meniscus injury based upon review of the medical records, physical examination, and history taken at the time of the examination.  Without any opinion regarding the aggravation question, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's right hip, specifically any relationship to the Veterans' service-connected right knee.

Finally, the Veteran's increased rating claim must be remanded in order to obtain additional Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the Social Security Administration (SSA).  The SSA records currently associated with the claims file do not include any medical evidence, but rather consist of the Veteran's own statements in the form of questionnaires.  VA must request all medical evidence used in making the SSA disability determination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right hip, carpal tunnel syndrome, and right knee.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  Specifically, VA should obtain the surgical records regarding the Veteran's February 2004 CTS surgery.  The record currently contains consent forms, as well as pre-operative and post-operative reports, but does not contain an actual record of the surgery.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  VA should obtain all outstanding SSA records.  The records obtained from the SSA contain only information provided by the Veteran without any medical evidence or findings.  VA should specifically request all medical records used in the SSA determination.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

4.  After associating all pertinent outstanding records with the claims file, return the claims file to the December 2013 VA examiner. If the December 2013 examiner is available, he should explain the inconsistency in his January 2014 addendum opinion.  Specifically, the examiner's reasoning indicates that a return of symptoms of CTS and even wound dehiscence are reasonably foreseeable outcomes of a carpal tunnel surgery and therefore benefits under 38 U.S.C.A. § 1151 would not be warranted; however, he concludes that there is no indication that this event is reasonably foreseeable.  If the event was not reasonably foreseeable, then benefits should be awarded under 38 U.S.C.A. § 1151.  The examiner should clarify whether the Veteran's current symptoms related to his left carpal tunnel syndrome are a reasonably foreseeable outcome of his surgery.

If the December 2013 examiner is not available, then schedule the Veteran for a VA examination regarding his carpal tunnel syndrome.  The examiner should review the claims file and address the following questions:

a.)  For any current disability, is it at least as likely as not that the disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran in February 2004 and March 2004?

b.)  For any current disability, is it at least as likely as not that the disability is due to an event not reasonably foreseeable?  When considering whether any additional or current disability was caused by an event not reasonably foreseeable, the examiner should consider any informed consent forms signed by the Veteran. 

A complete rationale for all opinions expressed should be given.  

5.  After associating all pertinent outstanding records with the claims file, return the claims file to the February 2014 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his right hip disability.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed right hip disability is causally or etiologically related to his service-connected right knee disability?

b.)  Is it at least as likely as not that the Veteran's diagnosed right hip disability is aggravated by (permanently worsened by) his service-connected right knee disability?

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

6.  If further VA examinations are needed, the Veteran must be advised of the importance of reporting to these examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of any examinations deemed necessary must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




